Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s argument on Page 4 Paragraph 1 regarding the objections of Claims 1, 6, 7, and 10-12 has been fully considered. The objections are withdrawn in view of the amendments.
Applicant’s argument on Pages 4-5 Paragraphs 3-4 (Page 4) and Paragraphs 1-3 (Page 5) regarding the rejection of Claim 1 under 35 U.S.C. 103 has been fully considered but is not persuasive. Applicant argues that Nishigaki, Rothberg, and Liu do not disclose or would not be combined to provide a programmable power source. However, Rothberg is cited for teaching a programmable, ([0182] “One or more aspects and embodiments of the present disclosure involving the performance of processes or methods may utilize program instructions executable by a device (e.g., a computer, a processor, or other device) to perform, or control performance of, the processes or methods.”), power source ([0076] “a power management circuit 118”). It is understood by one of ordinary skill in the art that the power management circuit 118 is programmable by the disclosure of programmable devices in [0182], as the power management circuit is incorporated into the device 100. Nishigaki is cited for teaching a transmitter connected to the power source ([0049] “a transmission power source 11 for supplying power to transmission pulse generators 9-1 to 9-8,” where the transmission power source 11 includes the power source (1A and 1B)). Furthermore, applicant argues that Nishigaki teaches away from a single power source, however, the limitations of the applicant’s claims do not limit the invention to a single power source, as the claim preamble introduces the limitations of the system as “comprising,” therefore systems involving multiple power sources, such as in the arrangement of Nishigaki, read on the claim limitations. Moreover, a programmable power source in an ultrasound transmitter system is standard in the art, see Griffith et al. (“Powering Medical Ultrasound Imaging”) and TI Designs (“25-W, High Voltage Programmable Power Supply […]”).
Applicant’s argument on Pages 5-6 Paragraphs 4-6 (Page 5) and Paragraph 1 (Page 6) regarding the rejection of Claim 1 under 35 U.S.C. 103 has been fully considered but is not persuasive. Applicant argues that Nishigaki, Rothberg, and Liu do not disclose a first capacitor connected in series with the switch, the first capacitor and switch forming a switchable path to ground from the connection of the power source to the transmitter so that the switchable path operates on the power provided as the input to the transmitter. However, Nishigaki teaches a capacitor, ([0050] “output side capacitor 7”), connected in series with the switch, ([0049] “mode changeover switch 6” and Fig. 1A), the capacitor and switch forming a switchable path to ground from the connection of the power source to the transmitter, (Fig. 1A), so that the switchable path operates on the power provided as the input to the transmitter, ([0053] “During the B-mode scanning (before Time t1), the mode changeover switch 6 is connected to a terminal a,” [0055] “When the voltage VB of the output side capacitor 7 decreases to the voltage VB2 (Time t2), the mode changeover switch 6 is shifted to a terminal b,” and [0059] “As the mode changeover switch 6, a photo MOS relay or a relay using MEMS (Micro Electro Mechanical Systems)”), and is separate from the transmitter (capacitor 7 is shown in Fig. 5 as separate from the transmission pulse generators 9-1 to 9-8). The switchable path to ground from the connection of the power source to the transmitter is taught by Nishigaki as the claim limitations do not limit that the switch is required to disconnect or connect the capacitor from the ground, it merely needs to form some sort of switchable path to ground, which Nishigaki does, through the capacitor, the path switches between terminals.
Applicant’s argument on Pages 6-7 Paragraph 2 (Page 6) and Paragraphs 1-3 regarding the rejection of Claim 1 under 35 U.S.C. 103 has been fully considered but is not persuasive. Applicant argues that Nishigaki, Rothberg, and Liu do not disclose a controller configured to operate the switch differently in the ultrasound elasticity mode and the different mode of ultrasound imaging, the controller configured to close the switch for at least part of the ultrasound elasticity mode and configured to open the switch for at least part of the different mode of ultrasound imaging. However, Nishigaki teaches a controller configured to operate the switch differently in the ultrasound elasticity mode and the different mode of ultrasound imaging ([0050] “a controller 5 controls the voltage of the mode-specific power sources 1A and 1B,” where the voltage controls the movement of the switch, as in [0064] “When the voltage of the output side capacitor 7 decreases to VB2 (Time t2), the mode changeover switch 6 is shifted to a terminal b,” therefore the controller 5 controls the movement of the switch 6 via the output voltage). Moreover, Rothberg is cited to teach a controller, ([0076] “a receive (RX) control circuit 106”), configured to close the switch for a least part of the first mode, ([0110] “The switch 1002 may be closed when operation of the RX control circuit 106 is enabled, so as to allow the RX control circuit 106 to receive and process a signal generated by the transducer element 304.”), and configured to open the switch for at least part of the different mode ([0110] “a switch 1002 in the RX control circuit may always be opened before the TX control circuit 104 is enabled, so as to prevent an output of the TX control circuit 104 from driving the RX control circuit 106.”). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s filing to combine the teachings of Nishigaki and Rothberg because the combination allows the switching between modes and ensures there is no effect of one circuit of an imaging mode on the circuit of the other imaging mode. 
Applicant’s argument on Page 8 Paragraph 1 regarding the rejection of Claim 4 under 35 U.S.C. 103 over Nishigaki, Rothberg, and Liu, further in view of Hara has been fully considered but is not persuasive. Applicant argues that Hara does not teach a switch connected between the power source and the transmit pulsers. However, the claim limitations require that the switch comprises an N-channel MOSFET, which Hara teaches ([0028] “The switch circuit 2 is configured, comprising n-type MOSFETs 16 and 17.”). When combined with the teachings of Nishigaki, Rothberg, and Liu, the combination teaches a switch connected between the power source and transmit pulsers.
Applicant’s argument on Page 8 Paragraph 2 regarding the rejection of Claim 5 under 35 U.S.C. 103 over Nishigaki, Rothberg, and Liu has been fully considered but is not persuasive. Applicant argues that Rothberg does not teach a switch separate from the transmit pulser, and notes Claim 1. However, Rothberg teaches the switch comprises a back-to-back arrangement of a pair of transistors, as shown in Fig. 37 (3704 and 3706). The antecedent Claim 1 reads to be interpreted that the first capacitor is separate from the one or more pulsers of the transmitter, the switch is not necessarily required to be separate from the pulsers of the transmitter, it only needs to form a switchable path to ground from the connection of the power source to the transmitter, as addressed in the rejection of Claim 1. It would have been obvious to one of ordinary skill at the time of the applicant’s filing to combine a switch comprising a back-to-back arrangement of a pair of transistors because this allows a very high amount of gain and handle high voltage pulses to generate a high signal-to-noise ratio for appropriate imaging depths.
Applicant’s argument on Page 8 Paragraph 3 regarding the rejection of Claim 6 under 35 U.S.C. 103 over Nishigaki, Rothberg, and Liu, further in view of Robinson has been fully considered but is not persuasive. However, while Robinson is cited to teach a bank of capacitors connected in series with the switch (as in Fig. 4). It would be understood by one of ordinary skill in the art to combine a capacitor bank in order to appropriately handle high voltage ultrasound signals.
Applicant’s argument on Page 8 Paragraphs 4 and 5 regarding the rejection of Claims 7 and 8 under 35 U.S.C. 103 over Nishigaki, Rothberg, and Liu, further in view of Machida has been fully considered but is not persuasive. Applicant argues that Machida does not teach the controller is configured to close the switch for pushing pulses for the ultrasound elasticity mode and to open the switch for B-mode or color flow mode imaging for the different mode and does not teach the controller is configured to keep the switch open at all times during the different mode and to open and close the switch during ultrasound elasticity mode. However, while Machida teaches the switching of the display for different modes, Machida addresses the limitations of the claims by teaching a controller, ([0036] “display control part 500”), that opens and closes a switch for specific modes (see [0037] and [0044]). Moreover, the switching of the display includes switches part of the transmitter system (as shown in Fig. 1, the bulk of the apparatus that is not part of the probe), and further the switches 5006, 5007 are connected to the CPU 101 in accordance with the control data transmitted via the CPU bus 901, as in [0036], which controls the switching of the ultrasound imaging mode, as in [0035].
Applicant’s argument on Page 8 Paragraph 6 regarding the rejection of Claim 9 under 35 U.S.C. 103 over Nishigaki, Rothberg, and Liu, further in view of Valquest Systems Inc has been fully considered but is not persuasive and/or moot under new grounds of rejection as below. 
Applicant’s argument on Page 8 Paragraph 7 regarding the rejection of Claim 10 under 35 U.S.C. 103 over Nishigaki, Rothberg, and Liu has been fully considered but is not persuasive. Applicant argues that Nishigaki does not teach charging and recharging the first capacitor. However, Nishigaki teaches wherein the controller is configured to limit the current from the power source, ([0050] “a controller 5 controls the voltage of the mode-specific power sources 1A and 1B”), where the controller 5 controlling the voltage inherently controls the current as well. It is understood by Ohm’s law that if the power and voltage are limited, the current is limited also. This is in order to not overload the circuit while charging and recharging the capacitor. Additionally, the power for the power regeneration capacitor 4 comes from the power supplying power source 2, as in [0058], thus, the power source is provided for charging.
Applicant’s argument on Pages 8-9 Paragraph 8 (Page 8) regarding the rejection of Claim 12 under 35 U.S.C. 103 over Nishigaki, Rothberg, and Liu, further in view of Savord has been fully considered but is not persuasive. Applicant argues that none of the applied references teach a second capacitor. However, the rejection notes two capacitors of Savord, capacitors 30 and 34.
While differences between the prior art and the instant application are appreciated, they are not embodied in the claims in such a way as to differentiate. Nishigaki, Rothberg, Liu, Hara, Robinson, Machida, and Savord remain applicable to the invention as claimed.

Claim Objections
Claim 1 objected to because of the following informalities: a typo of pulsers (“pulsars”) in Line 14.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20070160540) in view of Rothberg et al. (US 20140288428) and Liu et al. (US 20160030003).
Regarding Claim 1, Nishigaki teaches a transmitter system for ultrasound imaging, (Claim 1 “ultrasonic diagnostic apparatus comprising: […] a transmission power source”), the transmitter system comprising:
a) a power source ([0049] “The transmission power source 11 includes mode-specific power sources 1A and 1B”); 
b) a transmitter, ([0049] “transmission pulse generators 9-1 to 9-8”), connected to the power source, ([0049] “a transmission power source 11 for supplying power to transmission pulse generators 9-1 to 9-8,” where the transmission power source 11 includes the power source (1A and 1B)), and connectable with elements of an ultrasound transducer array, ([0052] “a voltage of transmission pulses for driving a transducer transmitted from the transmission pulse generators 9-1 to 9-8.”), and generating electrical waveforms with power provided as an input to the transmitter by the power source ([0011] “When a transmission waveform with an amplitude V1 is generated to be transmitted to the transducer as Output for the B-mode (before Time t1), the mode changeover switch 18 is connected to an a side, so that a voltage VB1 is supplied from the mode-specific power source 1A.”), the electrical waveforms comprising waveforms having different characteristics for a first mode of imaging and a different mode of ultrasound imaging (Claim 1 “a plurality of mode-specific power sources for outputting a voltage corresponding to each of a plurality of signal processing modes,” where the voltage determines an amplitude of the transmission pulses, or waveforms, as in [0003]); 
c) a switch ([0049] “mode changeover switch 6”); 
d) a capacitor, ([0050] “output side capacitor 7”), connected in series with the switch, (as shown in Fig. 1A, re-produced and annotated by examiner below), the capacitor and switch forming a switchable path to ground from the connection of the power source to the transmitter, (as shown in Fig. 1A, re-produced and annotated by examiner below), so that the switchable path operates on the power provided as the input to the transmitter, ([0053] “During the B-mode scanning (before Time t1), the mode changeover switch 6 is connected to a terminal a,” [0055] “When the voltage VB of the output side capacitor 7 decreases to the voltage VB2 (Time t2), the mode changeover switch 6 is shifted to a terminal b,” and [0059] “As the mode changeover switch 6, a photo MOS relay or a relay using MEMS (Micro Electro Mechanical Systems) may be used to perform high-speed switching with a low internal resistance.”), and is separate from the transmitter (capacitor 7 is shown in Fig. 4, re-produced below, as separate from transmission pulse generators 9-1 to 9-8); and 
e) a controller configured to operate the switch differently in the first ultrasound mode and the different mode of ultrasound imaging, ([0050] “a controller 5 controls the voltage of the mode-specific power sources 1A and 1B,” where the voltage controls the movement of the switch as in [0064] “When the voltage of the output side capacitor 7 decreases to VB2 (Time t2), the mode changeover switch 6 is shifted to a terminal b,” therefore the controller 5 controls the movement of the switch 6 via the output voltage).

    PNG
    media_image1.png
    489
    534
    media_image1.png
    Greyscale

Fig. 1A of Nishigaki

    PNG
    media_image2.png
    587
    432
    media_image2.png
    Greyscale

Fig. 4 of Nishigaki
However, Nishigaki does not explicitly teach ultrasound elasticity mode of imaging, a programmable power source, the transmitter comprising one or more pulsers with one or more transistors, and the controller configured to close the switch for at least part of the ultrasound elasticity mode and configured to open the switch for at least part of the different mode of ultrasound imaging.
	In an analogous ultrasonic imaging field of endeavor, Rothberg teaches a transmitter system for ultrasound mode imaging, the transmitter system comprising:
	a) a programmable, ([0182] “One or more aspects and embodiments of the present disclosure involving the performance of processes or methods may utilize program instructions executable by a device (e.g., a computer, a processor, or other device) to perform, or control performance of, the processes or methods.”), power source ([0076] “a power management circuit 118”);
b)  the transmitter, ([0076] “a transmit (TX) control circuit), comprising one or more pulsers, ([0111] “the TX control circuit 104 for a respective transducer element 304 may include […] a pulser 1008.”), with one or more transistors ([0174] “FIG. 37 (re-produced below) shows an example of a pulser using a high voltage NMOS and PMOS layout with a high voltage switch that may be used in some embodiments. The reference numerals set forth in FIG. 37 correspond to the following features and/or characteristics of the illustrated layout: […] 3704 and 3706 represent transistor switches.”); and 
c) the controller, ([0076] “a receive (RX) control circuit 106”), configured to close the switch for at least part of the first mode, ([0110] “The switch 1002 may be closed when operation of the RX control circuit 106 is enabled, so as to allow the RX control circuit 106 to receive and process a signal generated by the transducer element 304.”), and configured to open the switch for at least part of the different mode ([0110] “a switch 1002 in the RX control circuit may always be opened before the TX control circuit 104 is enabled, so as to prevent an output of the TX control circuit 104 from driving the RX control circuit 106.”).

    PNG
    media_image3.png
    286
    476
    media_image3.png
    Greyscale

Fig. 37 of Rothberg
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to combine the teachings of Nishigaki and Rothberg because the combination allows for the controlled switching between different modes, which are transmitting and receiving in Rothberg, as this ensures there is no effect of one circuit of an imaging mode on the circuit of the other imaging mode. The switching between the different modes of Rothberg may be combined with the invention of Nishigaki, which teaches different modes of ultrasound imaging in order to meet the limitations of the claim.
However, Nishigaki modified by Rothberg does not explicitly teach an ultrasound elasticity mode of imaging.
In analogous ultrasound imaging field of endeavor, Liu teaches an ultrasound elasticity mode of imaging ([0023] “The imaging mode supported in the imaging system may be at least one of B imaging mode, M imaging mode, color imaging mode, pulse wave (PW) imaging mode, elasticity imaging mode”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Liu because the combination provides the ability of quantitative evaluation of tissue elasticity without manual compression artifacts. This allows an operator to characterize tissues in a reproducible manner.
Regarding Claim 2, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. Furthermore, Nishigaki teaches wherein the power source comprises a DC voltage source ([0056] “In terms of efficiency, it is preferable to use a switching system DC-DC converter as the step-up circuit included in the mode-specific power sources 1A and 1B.”). Additionally, Rothberg teaches a programmable power source ([0182] “One or more aspects and embodiments of the present disclosure involving the performance of processes or methods may utilize program instructions executable by a device (e.g., a computer, a processor, or other device) to perform, or control performance of, the processes or methods” and [0076] “a power management circuit 118”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rothberg because the combination allows the voltage to stay stable regardless of the amount of current consumed by the load.
Regarding Claim 3, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. Furthermore, Rothberg teaches wherein the transmitter comprises a plurality of the one or more pulsers ([0111] “the TX control circuit 104 for a respective transducer element 304 may include […] a pulser 1008” and [0151] “the transducer elements 304 and their respective pulsers 1008,” indicating that for every transducer there is a pulser, and there are a plurality of transducer elements, as shown in Fig. 3B, re-produced below.)

    PNG
    media_image4.png
    351
    264
    media_image4.png
    Greyscale

Fig. 3B of Rothberg
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rothberg because the combination may provide specific advantages, such as reducing cross-talk that would otherwise occur if the transducer elements were biased via a common bus, for example, as taught by Rothberg in [0151].
Regarding Claim 5, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. Furthermore, Rothberg teaches wherein the switch comprises a back-to-back arrangement of a pair of transistors (shown in Fig. 37 (3704 and 3706), re-produced above).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Rothberg because the combination permits a very high amount of current gain due to the arrangement of the transistors.
Regarding Claim 10, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. Furthermore, Nishigaki teaches wherein the controller is configured to limit the current from the power source, ([0050] “a controller 5 controls the voltage of the mode-specific power sources 1A and 1B,” where the controller 5 controlling the voltage inherently controls the current as well. Therefore, it is understood by Ohm’s law that if the power and voltage are limited, the current is limited also. This is in order to not overload the circuit while charging or recharging the capacitor.), when the switch is closed for charging and recharging the capacitor ([0054] “the mode changeover switch 6 is shifted to a terminal c so that the power stored in the output side capacitor 7 is transferred to the power regeneration capacitor 4 via the mode changeover switch 6.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20070160540), Rothberg et al. (US 20140288428), and Liu et al. (US 20160030003) as applied to Claim 1 above, and further in view of Hara et al. (US 20120108963).
Regarding Claim 4, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. However, the modified system of Nishigaki does not explicitly teach wherein the switch comprises an N-channel MOSFET.
In an analogous ultrasonic device field of endeavor, Hara teaches a transmitter system for ultrasound mode imaging, ([0003] “The present invention relates to a semiconductor device configuring a high-voltage bi-directional analog switch and an ultrasonic apparatus using the same.”), wherein the switch comprises an N-channel MOSFET ([0028] “The switch circuit 2 is configured, comprising n-type MOSFETs 16 and 17.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Hara because the combination of N-type MOSFETs into the switch are advantageous in that the MOSFETs require almost no input current to control the load current.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20070160540), Rothberg et al. (US 20140288428), and Liu et al. (US 20160030003) as applied to Claim 1 above, and further in view of Robinson et al. (US 8161817).
Regarding Claim 6, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. However, the modified system of Nishigaki does not explicitly teach wherein the capacitor comprises one of a bank of capacitors connected in series with the switch.
In an analogous ultrasound transducer field of endeavor, Robinson teaches a transmitter system for ultrasound mode imaging, (Column 3 Lines 1-14 “an ultrasound system […]. A probe 10 has a two dimensional array transducer 12 […]. […] The microbeamformer applies timed transmit pulses to elements of the array to transmit beams in the desired directions and to the desired focal points in the three dimensional image field in front of the array. Echoes from the transmitted beams are received by the array elements and coupled to channels of the microbeamformer 14 where they are individually delayed.”), wherein the capacitor comprises one of a bank of capacitors, (Column 6 Lines 36-38 “This delay line is formed by coupling successive signals from a transducer element capacitors of a capacitor bank.”), connected in series with the switch (as shown in Fig. 4 (66), re-produced below).

    PNG
    media_image5.png
    323
    407
    media_image5.png
    Greyscale

Fig. 4 of Robinson
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Robinson because the combination provides an additional load to a system without altering the apparent power of the system.

Claims 7 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20070160540), Rothberg et al. (US 20140288428), and Liu et al. (US 20160030003) as applied to Claim 1 above, and further in view of Machida (JP 2000005179), cited with paragraph numbers from the WIPO translation.
Regarding Claim 7, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. However, the modified system of Nishigaki does not explicitly teach wherein the controller is configured to close the switch for pushing pulses [for] the ultrasound elasticity mode and to open the switch for B-mode or color flow mode imaging for the different mode.
In an analogous ultrasonic imaging field of endeavor, X teaches a transmitter system for ultrasound elasticity mode imaging, ([0002] “an ultrasonic diagnostic apparatus which is connected to an ultrasonic probe provided with an ultrasonic probe for transmitting and receiving ultrasonic waves, transmits ultrasonic waves into a living body”), wherein the controller, ([0036] “display control part 500”), is configured to close the switch for pushing pulses [for] the ultrasound elasticity mode, ([0037] “the CPU part 101 sends a command to switch to the pulse Doppler mode to the display control part 500 via the CPU bus 901. The command is transmitted not only to the display control part 500 […] and each part is switched for the pulse Doppler mode.​The display control part 500 receives the command, […] and closes the switch 5007 at the same time.”), and to open the switch for B-mode or color flow mode imaging for the different mode ([0044] “In the color Doppler mode […] the switch 5007 is opened”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Machida because the combination provides a system in which multiple ultrasonic imaging modes may be utilized within a single device, and further allow the various modes outputs to be displayed within a single display, as taught by Machida in [0003].
Regarding Claim 8, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. However, the modified system of Nishigaki does not explicitly teach wherein the controller is configured to keep the switch open at all times during the different mode and to open and close the switch during the ultrasound elasticity mode.
In an analogous ultrasonic imaging field of endeavor, Machida teaches wherein the controller, ([0036] “display control part 500”). is configured to keep the switch open at all times during the different mode ([0037] “When […] switch 5007 is opened, the data for the B-mode image sequentially generated by the scanning converter 301”), and to open and close the switch during the ultrasound elasticity mode ([0037] “since the switch 5007 is opened and closed, image data representing the scroll image in the pulse Doppler mode generated by the scroll scan converter 303 are sequentially input to the memory 5003, and the pulse Doppler image is displayed as a scroll image [moving image] on the display screen.”).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Machida because the combination provides a system in which multiple ultrasonic imaging modes may be utilized within a single device, and further allow the various modes outputs to be displayed within a single display, as taught by Machida in [0003].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20070160540), Rothberg et al. (US 20140288428), and Liu et al. (US 20160030003) as applied to Claim 1 above, and further in view of Ricotti et al. (US 20100164582).
Regarding Claim 9, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. However, the modified system of Nishigaki does not explicitly teach wherein the controller is configured to transition the switch from open to closed only when a voltage across the switch is substantially zero.
In an analogous ultrasonic transmitter circuit field of endeavor, Ricotti teaches a transmitter system for ultrasound elasticity mode imaging, ([0056] “an ultrasonic transducer for an echographic apparatus”), wherein the controller, ([0076] “The driver 12”), is configured to transition the switch, ([0087] “switch 11”), from open to closed only when a voltage across the switch is substantially zero ([0087] “a control signal Sc of the switch 11, for which a void voltage value (Sc=0) corresponds to a condition of an open switch, and a voltage value equal to Vpp (Sc=5V) corresponds to a condition of a closed switch,” where the driver is what drives the control signal and thus controls the opening and closing of the switch).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Ricotti because this ensures the device is capable of handling high voltages, which are needed to image at specific depths in ultrasonic imaging. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20070160540), Rothberg et al. (US 20140288428), and Liu et al. (US 20160030003) as applied to Claim 1 above, and further in view of Koptenko (US 20160011305).
Regarding Claim 11, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. However, the modified system of Nishigaki does not explicitly teach a bleeder resistor connected across the capacitor. 
In an analogous ultrasonic beamforming field of endeavor, Koptenko teaches a transmitter system for ultrasound mode imaging, (Claim 10 “An Analog Store Digital Read ultrasound beamformer for an ultrasound imaging system comprising: an ultrasonic array formed of individual ultrasonic array elements configured for transmission and receiving”), the transmitter system comprising a bleeder resistor, ([0044] “bleed resistor 168”), connected across the capacitor ([0045] “the top and bottom plates of the capacitor 152 via switches 154 and 158 to the ground directly or through the bleed resistor 168.). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Koptenko because the combination ensures that a user does not get an electric shock via the circuit because the bleeder resistor discharges the capacitors of the device after the device has been turned off.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki et al. (US 20070160540), Rothberg et al. (US 20140288428), and Liu et al. (US 20160030003) as applied to Claim 1 above, and further in view of Savord et al. (US 20150148672).
Regarding Claim 12, the modified system of Nishigaki teaches all limitations of Claim 1, as discussed above. However, the modified system of Nishigaki does not explicitly teach another capacitor connecting the connection of the power source to the transmitter with ground along a path without switching, the other capacitor having a relatively smaller capacitance than the capacitor. 
In an analogous ultrasonic transmitting field of endeavor, Savord teaches a transmitter system for ultrasound mode imaging, (Abstract “The present invention relates to an ultrasound transducer assembly” and [0033] “the ultrasound transducer head comprises an ultrasound transducer for shear wave elastography imaging”), the transmitter system further comprising another capacitor ([0049] “capacitor 30”), connecting the connection of the power source to the transmitter with ground along a path without switching (shown in Fig. 4 (30), re-produced below), the other capacitor having a relatively smaller capacitance ([0049] “capacitor 30 […] has typically a capacitance of 4 μF”), than the capacitor ([0053] “capacitor 34 has a large capacitance of at least 100 μF, preferably 500 μF and more preferred 1000 μF”). 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to further combine the teachings of Savord because the combination stores electrical charge, as taught by Savord in the Abstract, which is advantageous in order to not overload the circuit. Moreover, the system is capable of using the capacitor only if an increased power distribution is required, as taught by Savord in [0024].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022. The examiner can normally be reached M-Th 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793